DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 8-21 are pending in the application.  Claims 1-7 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/JP2018/028887, filed 08/01/2018, and claims priority to foreign application JP2017-253385, filed 12/28/2017.
Election/Restrictions
Applicant’s election without traverse of the method of treatment of bile duct cancer as species of invention for initial examination on the merits in the reply filed on 04/29/2022 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2022.
Accordingly, claims 8-10 and 15-21 are currently under examination as they read on the elected species of invention, that is, a method of treatment of bile duct cancer.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/23/2020, 09/11/2020 and 08/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 18 recite the phrases “advanced stage of the solid cancer” and “advanced stage of the cancer”, respectively.  There is no controlling definition of “advanced stage” in regard to cancer treatment provided in the specification, and there is no universally agreed-upon meaning(s) of these phrases.  For example, is stage 2 disease considered “advanced”?  Or is “advanced” disease limited to stage 4?   The ordinary artisan would not have been able to unambiguously ascertain the meaning when the application was effectively filed, rendering the cited claims indefinite.
Claims 16 and 18 recite the phrase “standard therapy”  There is no controlling definition of “standard therapy” in regard to cancer treatment provided in the specification, and there is no universally agreed-upon meaning(s) of this phrase.  Does “standard therapy” refer to pharmacologically-based treatment only?  Or is treatment such as radiation, surgery or acupuncture considered as “standard therapy”? The ordinary artisan would not have been able to unambiguously ascertain the meaning when the application was effectively filed, rendering the claims indefinite.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ODA (Cancer Science 2010 101(1):173-179; cited by Applicants) in view of KAIRA (BMC Cancer 2013 13:482:1-12; cited by Applicants), further in view of HAYASHI (World Journal of Gastrointestinal Oncology 2017 9(1):21-29; publication date 15 Jan 2017) and YANAGISAWA (Cancer Medicine 2014 3.5:1246-1255) as evidenced by HVIDBERG (Antimicrobial Agents and Chemotherapy 2000 44(1):156-163).
Regarding claims 8-10 and 15, Oda (Abstract and throughout) describes the use of KYT-0353 (aka JPH203 or O-[(5-Amino-2-phenyl-7-benzoxazolyl)methyl]-3,5-dichloro-L-tyrosine, as recited in claim 8), a selective inhibitor of the LAT1 L-type amino acid transporter), in treatment of cancer.   At p. 173 col. 2 par. 4, Oda cites both the reasoning for using an LAT1 inhibitor for treatment of cancer and for use of KYT-0353 preferentially to other known LAT1 inhibitors:
	
    PNG
    media_image1.png
    250
    483
    media_image1.png
    Greyscale
.  
LAT1 is therefore an attractive target for anticancer therapy due to its widespread occurrence in cancer cell membranes, and KYT-0353 is an LAT1 inhibitor having advantageous pharmacological properties compared with other known LAT1 inhibitors such as BCH.  Oda demonstrates growth inhibition of colon cancer cells (HT-29) and LAT1-expressing S2 cells (S2-hLAT1) derived from mouse renal proximal tubules (p. 174 col. 1 par. 2) by the compound (Fig. 2 and accompanying discussion).  The reference further describes effective retardation of growth of HT-29 xenografted tumors in mice (Fig. 5 and accompanying discussion), where the analog was administered to mice at 25 mg/kg (p. 174 col. 1 par. 4), where a typical 30 g laboratory mouse has a surface area of 65 cm2 according to Hvidberg (p. 157 col. 1 par. 9) - equivalent to a dose of 11.5 mg/m2, reading on the dosage limitations of claims 8 and 15.  where the dosage is so close to that of claim 21 that, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.I.  Absent unexpected results, it is considered that the dosage of the application and in the prior art would have been close enough that one skilled in the art would have expected them to have essentially the same properties with regard to inhibition of tumor growth.
Further regarding the dosage limitation, according to Oda, the LAT1 transporter present in cancer cell membranes is the same 12-trans-membrane-spanning protein assembly in most or all cancers.  Accordingly, while the reference describes use of the compound in treatment of colon cancer, it would be within the skill level of a person of ordinary skill in the art as part of routine pharmaceutical optimization to formulate a dose comprising an effective amount of an active ingredient that targets the same transporter associated with another type of cancer tumor, with a reasonable expectation of success, where Applicants have failed to demonstrate any novel or unexpected results based on the claimed dosage range.
Oda (p. 178 col. 2 par. 2) concludes:
	
    PNG
    media_image2.png
    114
    484
    media_image2.png
    Greyscale

The reference does not describe treatment of bile duct cancer by administration of KYT-0353.
Kaira (Abstract) teaches regarding the clinical significance of the L-type amino acid transporter 1 (aka LAT1 - vide supra) as a prognostic marker of and its potential for targeted therapy in biliary tract cancer (i.e., bile duct cancer, aka cholagiocarcinoma).  High LAT1 expression was observed in 64% of biliary tract cancer patients, and in vitro and in vivo experiments indicated that BCH significantly suppressed tumor growth, concluding that (in reference to biliary tract adenocarcinoma) “[i]nhibition of LAT1 may be an effective targeted therapy for this distressing disease”.
Hayashi (p. 23 col. 2 par. 2) provides additional reasons and motivation for selecting KYT-0353 (i.e. JPH203) instead of BCH in cancer treatment:
		
    PNG
    media_image3.png
    531
    445
    media_image3.png
    Greyscale
	

Additional prior art teachings regarding use of JPH203 in treatment of bile duct adenocarcinomas (BDCs) is found in Yanagisawa (p. 1251 col. 2 par. 1):
		
    PNG
    media_image4.png
    296
    443
    media_image4.png
    Greyscale
.
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious (MPEP 2143). Among the exemplary rationales that may support a conclusion of obviousness include:
•	(A) Combining prior art elements according to known methods to yield predictable results;  
•	(B) Simple substitution of one known element for another to obtain predictable results;  
•	(C) Use of known technique to improve similar devices (methods, or products) in the same way;  
•	(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;  
•	(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success
Here, the examiner looked to at least rationales A and B as exemplary.  Regarding rationale A, combining prior art elements according to known methods to yield predictable results, the combination of Oda in view of Kaira, Hayashi and Yanagisawa is considered as being drawn to such a combining of known methods in treatment of cancer, comprising administering the well-known anti-cancer compound according to Oda, and leading to predictable results.  Here, the cited secondary references provide additional insight and motivations for treatment of bile duct cancer using the same compound, where combination of these teachings provides teachings, suggestions and motivations that are more than sufficient for the ordinary artisan to reasonably expect success.
Regarding rationale B, simple substitution of one known element for another to obtain predictable results, the ordinary artisan in the field of targeted cancer chemotherapy would have found it obvious at the time the application was effectively filed to employ the known and advantageously superior compound of the current claims in place of previously-used BCH, a less selective and functionally inferior LAT1 inhibitor, in treatment of a cancer expressing an elevated level of the LAT1 transporter, where the references make clear that many, if not most, solid cancers (including bile duct cancers) are characterized by elevated levels of LAT1 produced in response to the metabolic needs of rapidly proliferating cancer cells.
  In the absence of demonstrated and convincing unexpected results for the instantly claimed embodiments, the conclusion is that the claimed method of treatment of bile duct cancer is prima facie obvious.
Claims 8-10, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over ODA (Cancer Science 2010 101(1):173-179; cited by Applicants) in view of KAIRA (BMC Cancer 2013 13:482:1-12; cited by Applicants), further in view of HAYASHI (World Journal of Gastrointestinal Oncology 2017 9(1):21-29; publication date 15 Jan 2017), YANAGISAWA (Cancer Medicine 2014 3.5:1246-1255) and YAMAUCHI (Cancer Letters 2009 276:95-101) as evidenced by HVIDBERG (Antimicrobial Agents and Chemotherapy 2000 44(1):156-163).
Certain teachings of Oda, Kaira, Hayashi and Yanagisawa are set forth above.  Regarding the limitation of claim 18 that the patient has advanced-stage cancer, the patients in the studies of Kaira reference had tumors in pathological stages I to III (p. 4 col. 2 par. 3) and p. 5 Table I).  Further regarding the limitation that the patient has an advanced-stage cancer, the patients in the studies of Yanagisawa reference had tumors in pathological stages pT1-pT4, with 52% % of the patients having extrahepatic bile duct carcinoma of at least a pT3 stage.  
Regarding the limitation that the patient is refractory or intolerant to “standard” therapy (claims 16-18), Oda, Kaira, Hayashi and Yanagisawa combined do not explicitly teach a method of treatment of cancer wherein the patient is refractory or intolerant to “standard” therapy (note: please see the rejection above of claims 16-18 as indefinite under 35 U.S.C. 112(b)).
Yamauchi, in the analogous art of targeted cancer therapy (here, head and neck carcinoma), teaches that cisplatin-based chemotherapy is often used in combination with surgery; however, cisplatin toxicity, including renal tubular damage, bone marrow suppression and ototoxicity is said to be a major obstacle given that many patients with head and neck cancers are old (p. 95 col. 2 par. 2 - p. 96 col. 2 par. 1).  Thus, many patients treated with cisplatin can reasonably be considered as intolerant of this treatment.  Yamauchi further teaches reduction of the potentially toxic cisplatin dosage by means of inhibition of the system L amino acid transporter  (including LAT1), by sequential or simultaneous administration of cisplatin and BCH, the commonly-used but inferior LAT1 inhibitor (compared with KYT-0353 = JPH203 = O-[(5-Amino-2-phenyl-7-benzoxazolyl)methyl]-3,5-dichloro-L-tyrosine) as described in the Oda, Hayashi and Yanagisawa references.  It would have been obvious to a person of ordinary skill in the art at the time the application was effectively filed to utilize KYT-0353 in place of BCH in this cancer treatment, including treatment of bile duct cancer (as taught by the combined teachings of Oda, Kaira, Hayashi and Yanagisawa), in order to achieve the goal of reducing the potentially toxic cisplatin dose in intolerant patients, with a reasonable expectation of success.
Finally, regarding the limitation of dosage in claim 21, the Oda reference describes effective retardation of growth of HT-29 xenografted tumors in mice (Fig. 5 and accompanying discussion), where the analog was administered to mice at 25 mg/kg (p. 174 col. 1 par. 4), where a typical 30 g laboratory mouse has a surface area of 65 cm2 according to Hvidberg (p. 157 col. 1 par. 9) - equivalent to a dose of 11.5 mg/m2.  Where the treating compound is administered at 11.5 mg/m2, as in Oda, the dosage is so close to that of claim 21 that, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.I.  Absent unexpected results, it is considered that the dosage of the application and in the prior art would have been close enough that one skilled in the art would have expected them to have essentially the same properties with regard to inhibition of tumor growth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625